DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1, 4-7, 9-10, 12-15, and 21-24 are pending and claims 2-3, 8, 11, and 16-20 are cancelled. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9-10. and 12-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace (U.S, RE45, 398, previously U.S. 8,274,013) in dew of Kearney (U.S. 4,399,346).
With respect to claim 1, Wallace discloses a welding system (title and abstract)comprising:
first and second sensors (figure 2, first sensor #160 and second sensor, being referred to as#160b; column 8 rows 20-25 and 45-64 and column 9 rows 18-20 disclose multiple sensors being used affixed to the workpiece) configured to be disposed at least one of adjacent to a workpiece (figure 2, weldment #15, column 8 rows 20-25) or on the workpiece, the first sensor (figure 2, #160) corresponding to a predetermined first location (figure 2, location of #160) on the workpiece (figure 2, #15) and the second sensor (figure 2, #160b) corresponding to a predetermined second location (column 8 rows 20-25 and column 9 rows 18-25, being placed with respect to another sensor for 
processing circuitry (figure 2, #110: column 1 rows 50-60) configured to receive the first indication (column 1 rows 55-60 and column 3 rows 34-45), to receive the second indication (column 1 rows 55-60 and column 3 rows 34-45), and to determine a weld travel speed (column 7 rows 58 through column 8 rows 25, capturing position data of the welding system in real time; column 9 rows 18-25 discloses speed) However, Wallace fails to specifically disclose the sensors are disposed at least adjacent or on the workpiece such that they are in a predetermined first and second location respectfully. Disclosing using multiple sensors which are on or adjacent the workpiece (such as sensors location on the workpiece and sensors being used with the welding gun itself) but fails to specify the location of the two sensors at predetermined first and second locations where a weld travel speed is based on a sensor distance representative of a fixed distance between the predetermined first location and the predetermined second location and a difference between the first and second times. Wallace discloses, a sensor distance (distance between 160 and 164, column 9 rows 18-21) which could possibly be representative of a fixed distance (column 9 rows 18-21). As the sensor senses the weld torch with respect to the workpiece, where 160 is with respect to 165 utilizing a variety of different sensors (column 8 rows 1-5) which can be understood as allowing the indication of position to be determined, and having 2 positions at 2 different times allows for speed to be determined), but is silent as specifically disclosing that.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the sensors of Wallace with regards to their placement in the manner done by Kearney, doing so would allow such sensors to accurately determine the speed of the weld (by having two set points, measuring the weld as it reaches each point and calculating between them). The noted method of using the two sensors to find the speed is believed to be done in Wallace, but the examiner notes that such limitation though being understood as being done was not unquestionable inherent.
With respect to claim 4, Wallace discloses the first and second sensors each comprise a temperature sensor, an infrared (IR) sensor, a light sensor, a proximity sensor, or a filler metal feed sensor, and wherein the first indication, second indication, comprises a temperature indication, a light-based indication, or a proximity indication (column 7 row 60 through column 8 row 5 discloses infrared
With respect to claim 5, Wallace discloses the processing circuitry (figure 2, #110; column 1 rows 50-60) is configured to receive the sensor distance (column 5 rows 60 through column 6 row 19 and column 9 rows 18-28, the sensors locations are known, as speed of the system is determined, and the distance between the two points is inherently known and used to calculate speed).
With respect to claim 6, Wallace discloses a feedback device (figure 1, #130) configured to provide to a user a visual feedback (figure 1, #130 being a display), an audible feedback, a haptic 
With respect to claim 7, Wallace discloses the processing circuitry (figure 2, #110; column 1 rows 50-60) is configured to derive a heat input (column 8 rows 1-3; use of infrared sensor elements) of a welding operation (abstract, column 8 rows 1-8) based on the one or more sensors first (figure 2,
#160; being an infrared sensor generating said indication) and second indications (figure 2, #160b; being an infrared sensor generating said indication) and a weld length (length of weld between #160 and #160b).
With respect to claim 9, Wallace discloses a method for determining a weld travel speed (abstract, column 9 rows 23-27), comprising:
receiving, using processing circuitry (figure 2, #110; column 1 rows 50-60), a first indication (figure 2, #160; giving a first indication of position, column 8 rows 20-25 and column 9 rows 18-25) corresponding to a welding arc (figure 1, end of #16; column 2 rows 49-51) being present at a first location (figure 2, location of sensor #160, column 8 rows 20-25) at a first time (column3 rows 35-45), wherein the first indication originated from a first sensor (figure 2, sensor #160) disposed in association with the first location (figure 2, location of sensor #160) adjacent to a workpiece or on the workpiece (figure 2, sensor #160 on the workpiece),
receiving, using the processing circuitry (figure 2, #110; column 1 rows 50-60), a second indication (figure 2, #160b; giving a second indication of position, column 8 rows 20-25 and column 9 rows 18-25) corresponding to the welding arc (figure 1, end of #16; column 2 rows 49-SI) being present at a second location (figure 2, #160b; column 8 rows 20-25) at a second time (column 3 rows 34-45, position indicated by the sensor inherently at a set time), wherein the second indication originated from a second sensor (figure 2, #160b) disposed in association with the second location adjacent to the 
determining, using the processing circuitry (figure 2, #110; column 1 rows 50-60), the weld travel speed (column 7 rows 58 through column 8 rows 25, capturing position data of the welding system in real time; column 9 rows 18-25 discloses speed). However, Wallace fails to specifically disclose the sensors are disposed at least adjacent or on the workpiece such that they are in a predetermined first and second location respectfully. Disclosing using multiple sensors which are on or adjacent the workpiece (such as sensors location on the workpiece and sensors being used with the welding gun itself) but fails to specify the location of the two sensors at predetermined first and second locations where a weld travel speed is based on a sensor distance representative of a fixed distance between the predetermined first location and the predetermined second location and a difference between the first and second times. Wallace discloses, a sensor distance (distance between 160 and 164, column 9 rows 18-21) which could possibly be representative of a fixed distance (column 9 rows 18-21). As the sensor senses the weld torch with respect to the workpiece, where 160 is with respect to 165 utilizing a variety of different sensors (column 8 rows 1-5) which can be understood as allowing the indication of position to be determined, and having 2 positions at 2 different times allows for speed to be determined), but is silent as specifically disclosing that.
Kearney, figure 1, discloses two sensors #30, which are set in determined distance between one another (shown in figure 1, the distance "s" between the two sensors #30). Further disclosing in column 2 row 58 through column 3 row 35, that such sensing is done by a first sensor and then by a second spaced sensor after the first sensor, the distance being a predetermined distance (S) along the weld bead (column 3 rows 65-67) and the noted factors allowing for speed to be determined, column 4 rows 1-4). This allows the system of Kearney to determine the speed of the weld as it travels between two sensors at predetermined locations.

With respect to claim 10, Wallace discloses the first and second sensors each comprise a temperature sensor, an IR sensor, a light sensor, or a proximity sensor (column 7 row 60 through column 8 row 5 discloses infrared sensors).
With respect to claim 12, Wallace discloses receiving, via a user interface (figure 1, #130 and 110), the sensor distance (distance between #160 and #160b), wherein a distance traveled (column 9 rows 20-35) by a welding torch (figure 2, #230) is determined by the processing circuitry (figure 2, #110; column 1 rows 50-60) using the sensor distance (column 8 rows 20-25 discloses the sensors being affixed to the element for tracking the welding activity, being understood as tracking the position and speed of the weld in column 9 rows 20-39, where the properties being measured are speed and position of the weld torch and those of the welding process).
With respect to claim 13, Wallace discloses the sensor distance (distance between #160 and #160b) is substantially equal to the distance traveled by the welding torch (figure 1, #230; column 9 rows 20-39, where the two distances go hand in hand as the welding torch is being sensed as it moves between the sensors).
With respect to claim 14, Wallace discloses the sensor distance (distance between #160 and #160b) is different than the distance traveled by the welding torch (figure 1, #230. The welding torch can travel a greater or lesser distance then the sensors are placed).

With respect to claim 21, Wallace discloses at least one of the first sensor (figure 2, sensor #160) or the second sensor (figure 2, sensor #160b) comprises a temperature sensor (column 8 rows 1-5, infrared sensor, sensing the heat of an object).
With respect to claim 22, Wallace discloses at least one of the first sensor (figure 2, sensor #160) or the second sensor (figure 2, sensor #160b) comprises an infrared (IR) sensor (column 7 row 60 through column 8 row 5 discloses infrared sensors).

With respect to claim 24, Wallace discloses at least one of the first sensor (figure 2, sensor #160) or the second sensor (figure 2, sensor #160b) comprises a proximity sensor (column 8 rows 1-5, laser sensor).
Response to Arguments
Applicant's arguments filed 10/13/2020 have been fully considered but they are not persuasive. Applicants argues that the prior art fails to disclose the first and second sensor at predetermined locations and receiving indications corresponding to a time when the welding arc is at each predetermined location. The examiner disagrees. Kearney discloses the sensors are spaced by a predetermined distance S along the weld bead, wherein the first sensor at a first time corresponds to a first distance and the second sensor, further discloses such speed is calculated by the subtraction between the two channels, i.e. the time it moves from point A to B, subtracting one from the other will give distance/time (speed). However, the main argument is that the sensors are not at predetermined fixed locations at the first and second times, Wallace, discloses clearly, that the sensor array is fixed, see figure 2 #160, the broadcast sensor array, noting further in column 8 rows 15-25, “In other embodiments, sensors and/or sensor elements may be affixed to a portion of the article being welded (see sensor array .[.165.]. .Iadd.160 .Iaddend.of FIG. 2). Still any manner of positioning and connecting the sensor elements may be chosen as is appropriate for tracking welding activity.” Clearly disclose that the sensors be affixed to a portion of the article being welded, and with the teaching of Kearney the two sensors work such that the distance between the two is subtracted over time to get to the speed of the weld, this being understood in view of Wallace such that as the weld gun passes a first sensor on the welded article it takes a first position at a first time and as it passes a second sensor it gets a second time at a . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397.  The examiner can normally be reached on M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH A GREENLUND/               Primary Examiner, Art Unit 3752                                                                                                                                                                                         	Friday, January 22, 2021